Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                               No. 04-13-00336-CV

                                           Jeffrey Wade TEASDALE,
                                                    Appellant

                                                        v.
                                                Jeanette Nichole
                                           Jeanette Nichole MESSER,
                                                    Appellee

                       From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 13133A
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 24, 2013

DISMISSED

           A filing fee of $175.00 was due from appellant Jeffrey Wade Teasdale when this appeal

was filed but was not paid. 1 See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1) (West

2005); Texas Supreme Court Order Regarding Fees Charged In Civil Cases In the Supreme Court

and the Courts of Appeals (July 21, 1998) § B.1.(a). Rule 5 of the Texas Rules of Appellate

Procedure provides:


1
  We also note the clerk’s record has not yet been filed. On July 11, 2013, the trial court clerk informed this court that
appellant is not entitled to appeal without paying the fee and appellant has failed to pay or make arrangements to pay
the clerk’s fee. The trial court clerk’s Notification of Late Record is rendered moot by this dismissal.
                                                                                     04-13-00336-CV


       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute or
       Supreme Court order. The appellate court may enforce this rule by any order that
       is just.

TEX. R. APP. P. 5.

       Accordingly, on June 21, 2013, this court ordered appellant to either (1) pay the applicable

filing fee or (2) provide written proof to this court that he is excused by statute or the Rules of

Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that indigent party

who complies with provisions of that rule may proceed without advance payment of costs). Our

order informed appellant that if he failed to provide such written proof within the time ordered,

this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant has not responded.

Accordingly, this appeal is dismissed. Costs of appeal are assessed against appellant.


                                                      PER CURIAM




                                                -2-